UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 15-1323


REGINA M. GEORGE,

                Plaintiff – Appellant,

          v.

THE MARYLAND DEPARTMENT OF CORRECTIONAL SERVICE DIVISION OF
PRETRIAL DETENTION SERVICE,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.   William M. Nickerson, Senior District
Judge. (1:14-cv-02808-WMN)


Submitted:   July 30, 2015                 Decided:   September 9, 2015


Before NIEMEYER, AGEE, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Regina M. George, Appellant Pro Se.            Lisa O’Mara Arnquist,
OFFICE OF THE ATTORNEY GENERAL OF              MARYLAND, Pikesville,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Regina     M.    George       appeals    the    district     court’s   order

granting defendant’s motion to dismiss or for summary judgment

in this employment discrimination action.                We have reviewed the

record and find no reversible error.                Accordingly, we affirm for

the reasons stated by the district court.                  George v. Maryland

Dep’t    of   Corr.   Ser.,    No.   1:14-cv-02808-WMN      (D.   Md.    Feb.   25,

2015).    We grant leave to proceed in forma pauperis and dispense

with oral argument because the facts and legal contentions are

adequately     presented      in   the   materials     before   this    court   and

argument would not aid the decisional process.

                                                                         AFFIRMED




                                          2